IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00236-CR

STEPHEN RUFFIN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. FAM-05-17804


                          MEMORANDUM OPINION


      A jury convicted Stephen Ruffin of aggravated assault on a public servant in nine

separate cause numbers. Ruffin filed a notice of appeal for eight of the convictions, but

due to a clerical error, a notice of appeal was not filed for one conviction. The Court of

Criminal Appeals granted Ruffin’s writ of habeas corpus allowing him to file an out of

time appeal. Ruffin now appeals his conviction of aggravated assault on a public

servant in trial court cause number FAM-05-17804. We reverse and remand.
        On original submission, this Court affirmed Ruffin’s eight convictions for

aggravated assault on a peace officer. Ruffin v. State, 234 S.W.3d 224 (Tex. App.—Waco

2007). The Court of Criminal Appeals reversed this Court’s decision and remanded the

case for further consideration. Ruffin v. State, 270 S.W.3d 586 (Tex. Crim. App. 2008).

On September 23, 2009, this Court reversed Ruffin’s eight convictions, and remanded

the cause to the trial court.

        In his sole issue on appeal, Ruffin contends that the disposition of this appeal is

governed by the doctrine of the law of the case. On remand from the Court of Criminal

Appeals, this Court held that the trial court abused its discretion in excluding Ruffin’s

proferred expert testimony under TEX. R. EVID. 403. We found that the error was

harmful, and remanded the cause for further proceedings.

        The legal principle or doctrine of the law of the case provides that an appellate

court's resolution of a question of law in a previous appeal of the same case will govern

the disposition of the same issue should there be another appeal. Ware v. State, 736
S.W.2d 700, 701 (Tex. Crim. App. 1987). When the facts and legal issues in a case on

appeal are virtually identical with those in a previous appeal in which the legal issues

were resolved then logic and reason dictate that the appeals be viewed as the same case.

Id. We agree that the law of the case governs this appeal. We sustain Ruffin’s sole issue

on appeal.

        We reverse the judgment of conviction and remand the cause for further

proceedings.



Ruffin v. State                                                                      Page 2
                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reverse and remand
Opinion delivered and filed July 13, 2011
Do not publish
[CR 25]




Ruffin v. State                                       Page 3